                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                          7:18-CR-144-D


UNITED STATES OF AMERICA                       )
                                               )
V.                                             )       ORDER TO SEAL
                                               )
ENIL RAMON MONTOYA                             )
VELASQUEZ                                      )
                                               ).

       Upon motion of the United States, and for good cause shown by the reasons stated in the

motion, it is hereby ORDERED Docket Entry 110, the instant Motion to Seal, and this Order to

Seal, be sealed by the Clerk from this date until further order by this Court, except that a filed

copy of the same be provided to the United States Attorney's Office.



       SO ORDERED. This the         \1     day of December, 2020.




                                                      United States District Judge




        Case 7:18-cr-00144-D Document 112 Filed 12/17/20 Page 1 of 1
